 J.HOWARD SMITH, INC.21compensation policy along with the general employees of theCompany.On the basis of the foregoing, particularly the facts indicating thatthe killing of kosher cattle and shipping of kosher products forms alarge portion of the Company's business, that the kosher workersperform all of their work at the Company's plant, and are indirectlycontrolled through the Employer's operation of its plant, we find thatthe Company and the Rabbis, who supervise and directly control theworking conditions of the kosher workers and determine their salaries,constitute a single employer within the meaning of Section 2 (2) ofthe Act.3.A question affecting commerce exists concerning employees ofthe Employer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.4.As the kosher workers are the only employees employed by theCompany and the Rabbis as a single employer, and in view of thereligious aspects of their work which is unlike that of the other em-ployees in the plant, we find that they should function as a unitseparate and apart from the general production and maintenanceemployees of the Company.'We find that all schochtim and tag men employed by the Employerat the Company's plant in Kansas City, Kansas, excluding all super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]*The Board has consistently found units of schochtim to be appropriate bargainingsnits.Armour & Company, 72NLRB 717, and cases citedtherein.We therefore findno merit in the Rabbis' contention that the religious nature of their work precludes theirrepresentation for purposes of collective bargaining.J.HOWARD SMITH, INC.andSEAFARERS INTERNATIONAL UNION OFNORTH AMERICA,AFL,PETITIONER.CaseNo.4RC--814.July671951Decision and. OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held in September 1950 beforeFred G. Krivonos, hearing officer.Following that hearing, the Em-ployer, hereafter called Smith, moved to reopen the hearing on theground that it was changing its method of fishing operations for the1951 season.The Board remanded the case for hearing on the alleged95 NLRB No. 9. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanges and the hearing was completed on May 2, 1951.The hearingofficer's rulings made at the hearings are free from prejudicial, errorand are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The question concerning representation :The Petitioner seeks to represent all fishermen and cooks employedon boats chartered by captains from Atlantic Navigation Company,hereafter called Atlantic, for the purpose of catching fish for sale toSmith.Although not disputing the categories in the requested unit,Smith contends that these men are not in its employ, but are inde-pendent contractors or employees of independent contractors, andthat the unit sought is therefore inappropriate.The main business of Smith is the sale of products derived by proc-lessingmenhaden fish for fish oil, solubles, and fish meal.At thedocks near its plant in Port Monmouth, New Jersey, it purchasesmenhaden fish from *any boat which delivers them.Approximately^80 percent of the fish delivered to these docks is caught by boats, called"charter boats," which were formerly owned or leased by Smith, butare now owned by Atlantic, a wholly owned subsidiary corporation ofSmith.Smith purchases the remaining 20 percent of its fish fromsmall boats, called "independents," which are owned by their captains.The relationship of the charter boat captains to Atlantic and toSmith is governed by two. agreements.Under the charter with At-lantic, a captain takes "full and.exclusive possession, management,navigation, control. and operation" of a fishing vessel worth from;$150,000 to $300,000.: The boat is completely equipped by Atlantic,which also furnishes enough fuel for normal daily operations. Inreturn, the captain pays Atlantic $4.40 for each thousand fish caughtand sold, a sum calculated from the detailed monthly report made bythe captain to the boat owner.The captain agrees to provide com-petent officers and crew at his own expense.The engineer is to beappointed by the captain and approved by Atlantic.The term of thecharter is for the fishing season, although the owner may terminateit on 2 days' notice if the captain fails to keep any of the conditions.orstipulations set forth in the charter..Sometime after a captain signs a charter agreement with Atlantic,he signs a fish purchase agreement with Smith.By this contract, thecaptain agrees to sell, and Smith agrees to buy, all menhaden fish de-livered by the captain to Smith during the season at a certain priceper thousand fish.At the date of-the, hearing, no price had been set J.HOWARD SMITH, INC.23by Smith, allegedlybecause of the possibility that a price ceiling mightbe establishedby theGovernment for fish products.The fish purchase agreement provides that Smith will retain partof the purchase price until the end of the season,and that if the cap-tain does not fish for the entire season, this amount shall be kept asliquidated damages.According to the testimony,the purpose of thisclause is to encourage captains to continue fishing until the seasonends in October, despite the sporadic nature of the catch in Septemberand early October.Eachfisherman,in turn, does not receive his fullshare of the price for the catch unless he remains with the boat forthe full season.A lump sum payment to the captain for the fishcaught and delivered is made every 2 weeks. Should a dispute arisebetween Smith and a captain,the matter is to be referred for arbitra-tion,:after 14 days, to theAmerican ArbitrationAssociation.The menhaden fishing season lasts from May until October.Al-though the independent boats begin fishing early in May,the charterboats do notbeginto fish until after the fish have"schooled."Towardsthe end of May,Atlantic summons the captains to its headquartersin Reedville,Virginia,where the fishing boats have been stored forthe winter.The fishermen then assemble at Reedville.At that time,each captain mans his charter boat with a crew of approximately 24men.Thereafter the boats sail north to the Port Monmouth docks ofthe Smith Company.It is customary for the charter boats to leave the docks about 4o'clock each morning, fish all day, and return in the late afternoon.The fish are counted on Smith's docks by a volumetric device; the cap-tain does not receive his pay atthe time thefish are delivered to Smith,but is paid later on a biweekly basis.The relation of master and servant exists whenever the employerretains the right to direct the manner in which the business shall bedone as well as the result to be accomplished.,In accordance with themandate of.Congress,2the Board has adopted common law tests todetermine whether or not a right of control over the business lies withthe alleged employer.3Accordingly, in deciding whether the right ofcontrol is held by the fishing captains or by Smith,we shall apply avariety of tests, such as who has the right to hire and discharge thefishermen,controls the method of their payment, furnishes the toolswith which they work,and supervises the work.No one factor isdeterminative;one must look at the venture as a whole.'1Singer Manufacturing Company v. Rahn,132 U. S. 518.2 See House Conference Report No. 510, 80th Congress,1st Sess.1947, pp. 32-33;souse Report No. 245, 80th Congress, 1st Sees. 1947, p. 18.s SinclairRefining Company,93NLRB 1115;SanMarcosTelephoneCompany,81 NLRB 314;Steinberg & Company,78 NLRB 211.4The common law tests applied by the Board were discussedinSteinberg and Company,supra.See alsoN. L. R. B. v.Phoenix Mutual LifeInsuranceCompany,167F. 2d 983,cert. den.,335 U.S. 845 ;Cosmopolitan Companyv.McAllister,337 U.S. 783 at 795. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner urges the Board to take a realistic view of the eco-nomic relationship between Smith and the captains. Such a view, itcontends, would show that the captains are dependent upon Smith fortheir livelihood. It insists, first of all, that Atlantic's control over thefishing operations must be imputed to Smith.All the directors andofficers of Atlantic are officers and directors of Smith, and, with oneexception, members of the same family.A transfer of the ownershipof boats to Atlantic was made by Smith with the purpose, accordingto the Petitioner, of evading the obligations of an employer. It isundenied that there is frequent consultation between the officers of thetwo' corporations.Considering Atlantic and Smith as one employer, the Petitionermaintains that the captains, having only their skill as a commodityfor sale, are in poor position to bargain with either corporation. Itpoints to the undisputed existence of a "gentlemen's agreement" bywhich all the charter boat captains agree to sell to Smith all the fishthat their boats catch.This agreement, it is contended, prevents acaptain from selling to other fish processing companies, and a captainrealizes that he must sell only to Smith or he will not be given a boatfor the next season.Without the promise of a boat, a captain is, ofcourse, unable to recruit a crew.This dependence on Smith, the Peti-.tioner maintains, is inconsistent with the status of an independentcontractor.The Petitioner points to other factors showing the control of thefishing operations by Smith or its subsidiary.Thus, Atlantic decideswhen the season for the charter boats will begin and end; Smith fur-nishes free of charge the services of an airplane which radios the loca-tion of schools of fish to the charter boats. In past years, Smith hashandled all the clerical work for the captains, obtained licenses forthe boats, paid the fishermen directly, and withheld the required taxesfrom their pay.Although the captains have been .told that Smithwould no longer perform these services in 1951, as of the date of thereopened hearing-a month before the opening of the season-noarrangements had been made by the captains to obtain the licenses orhandle any of the accounts.The distinction between control over the result contracted for andcontrol over the method of obtaining that result is often a difficult oneto make.Anyone who has a contractual relationship for the full-timeservices of another person has a certain amount of control over thatperson's mode of operations. In this case a strict application of thecommon law tests of control leads us to the conclusion that the cap-tains are independent contractors and' the fishermentheiremployees.We note, in particular, that the relationship of the captains to Smithand its subsidiary, Atlantic, is to be governed in 1951 by two writtenagreements which give to the captains all the rights and privileges J.HOWARD SMITH, INC.25of independent contractors.'Under theseagreements,a captain hascomplete control of the management and navigation of. his charterboat.Subject to the necessity of delivering the fish daily, he may fishat the hours he chooses and in the area he considers most productive.He is under no obligation to follow the suggestion of the Smith Com-pany airplane in regard to the best location for fishing.° Furthermore.,under the two agreements, a charter boat captain is obligated to paya fixed price per thousand fish to Atlantic and he receives a fixed pricefrom Smith for all the menhaden fish caught during the season. Con-sequently, like other independent contractors, his profit or loss is at-tributable in part to the way in which he combines efficiency andeconomy in the management of his ship.The existence of the relationship of independent contractor in thepresent instance is likewise confirmed by othercircumstances commonlyassociated with this relationship.Thus, the services of an independ-ent contractor, unlike those of an employee which may generally beterminated at the will of the employer, may not be ended withoutbreach of the agreement.7 Similarly, the agreements with Atlanticand Smith may not be ended during theseason exceptupon breachof the conditions of those agreements.Neither Atlantic nor Smithmay terminate the employment of any of the fishermen.Moreover,the independence of the captains is indicated by the fact that eachcaptain is required to obtain his boat license in his own name; that heis charged with supplying the boat with food; that he is responsiblefor the payment of the accounts carried for the boat at grocers in PortMonmouth; and that he is responsible for the manning of his boat.8There is no doubt that the fishermen are under the supervision ofthe captains rather than Smith.They are hired and discharged bythe captains.9Their work is supervised and they may be disciplinedby the captains.Finally, the captains set the wages of the fishermen.It is admitted that the wage scale for fishermen is standard on all thecharter boats and, furthermore, that it is dependent upon the pricepaid by Smith for menhaden fish, but this in no way indicates that5On the date of the reopened hearing,because no price had been set for menhaden fish,no captain had signed the fish purchase agreement with Smith,although those signingthe charter agreements had promised to do so.If the fish purchase agreement eventuallysigned is substantially different from the one submitted in evidence,or if the methodof operation should depart from that provided in the written agreements, reexaminationof the relationship between the fishermen,captains,and Smith may be in order.G Lack of control by the purchasing company over the freedom of the fishermen to gowhere they please and to fish in any manner and for any length of time they wish wasone of the factors relied upon by the Board inAlaska Salmon Industry,81 NLRB 1335,where fishermen were held to be independent contractors.In that case,over 15 percentof the small fishing boats was owned directly by the fish processing companies.7New England Telephone and Telegraph Company,90 NLRB 1139.8 In recruiting a crew for the first time,a captain may travel as much as several thousandmites during the winter months in order to have a sufficient number of fishermen assembleat his boat at Reedville at the start of the season.9SeeBirmingham v. Bartels,332 U.S.127;The FullerAutomobileCompany,88NLRB 1452. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith has the power to change the wages that the fishermen receive.The standard wage scale is the result of an agreement or understand-ing among the charter boat captains in order to prevent competitionin recruiting crews.The power to hire, fire, set the wages, and super-vise the fishermen in this case is of primary importance in showingthat the fishermen are the employees of the captains."The method of payment of wages has been one of the tests consid-ered by the Board and the courts to determine whether an allegedindependent contractor has the right of control over those workingunder him 11 In the instant case, it appears that in 1951 the captains,rather than Smith, have the obligation to withhold the required taxesfrom the fisherman's salaries, and retain part of those salaries as abonus to be paid at the end of the year.Although Smith handledall accountsfor the captains in 1950, the captains understand that in1951 they are solely responsible for keeping the records that accom-pany the operation of a boat and the payment of its crew. Theseresponsibilities of the captains are indicative of an independent con-tractor status.Of course, if the changes in this regard, as in otherspromised for the 1951 season, are not effected, reexamination of ourdecision herein will be warranted.Applying the common law tests to the factors discussed above, wefind that the captains are independent contractors and the fishermentheir employees.12This decision is in accord with the Board's deci-sioninAlaska Salmon Industry, Inc., supra,and with court decisionsin related fields of law 13We find, accordingly, that no question af-fecting commerce exists concerning the representation of employeesof the Employer, within the meaning of Section 9 (c) (1) and Sec-tion 2 (6) and (7) of the Act, and we shall therefore dismiss thepetition.OrderUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.MEMBERSHOUSTON and STYLES took no part in the consideration ofthe above Decision and Order.10 See, for instance,FairchildCafeteria,87 NLRB 667,where a contractor who hired,fired, and set the wagesof his employees was held tobe independentdespite the fact thathis pricesand profits were limited by the contracting principal.11J.F,AlexanderLumber Company,78 NLRB 1097;Flint Oil Company,88 NLRB 634.12Cf.N. L. R. B. v.Steinberg,182 F. 2d 850.13 In antitrust cases, thecourts haveheld that fishermenwho ownedor leased fishingboats under somewhatsimilar arrangements were independent contractors.ColumbiaRiver Packers Ass'n v. Hinton,315 U. S. 143;Local 36 of International Fishermen andAlliedWorkers of America v. United States,177 F. 2d 320, cert. den. 339 U. S. 947.See also,a case arisingunder the Jones Act,Cosmopolitan Company v.McAllister,337U. S. 783,supra.